The petitioner, Carl M. Lindberg, filed in this court on August 29, 1917, a petition wherein he avers that he is illegally restrained of his liberty by G.E. Johnson, sheriff of Oklahoma county, and that his unlawful imprisonment consists in this, to wit: That a warrant of commitment was illegally issued by Robert W. Maupin, a justice of the peace in and for Oklahoma City *Page 283 
district, Oklahoma county, upon a preliminary examination had upon a complaint wherein petitioner was charged with the murder of Leota Lindberg, his wife; that Edward D. Oldfield, a judge of the district court of said county, refused to grant a writ ofhabeas corpus to let petitioner to bail. It is further averred that, under the evidence introduced on said examination, petitioner was entitled to have been discharged from custody for the reason that there was no competent or legal evidence introduced on said preliminary examination showing the commission of the crime of murder, or probable cause to believe petitioner to be guilty of the crime of murder. Wherefore petitioner prays that the writ of habeas corpus be granted, and that he be discharged from custody, and further praying that, if the court should be of opinion that the evidence is sufficient to hold petitioner upon a charge of murder, he be admitted to bail, fixed at a reasonable amount, for the reason that the proof of his guilt is not evident nor the presumption thereof great.
On August 30th the cause was heard upon the evidence taken upon the preliminary and other evidence adduced upon the hearing. Upon a consideration of the testimony presented, we are of opinion that the evidence adduced upon the preliminary examination was sufficient to warrant committing petitioner for trial for the crime of murder. We are also of the opinion that, under the testimony submitted, the proof of guilt is not evident nor the presumption thereof great, and it is the conclusion of the court that bail should be allowed. It is therefore ordered that petitioner be admitted to bail in the sum of $15,000, bond to be conditioned as by law required, and to be approved by the court clerk of Oklahoma county.
ARMSTRONG and MATSON, JJ., concur. *Page 284